912 A.2d 483 (2006)
280 Conn. 950
Frederick PROVENCHER
v.
TOWN OF ENFIELD.
Supreme Court of Connecticut.
Decided December 15, 2006.
Gabriel J. Jiran, Hartford, in support of the petition.
Stephen F. McEleney, Hartford, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 98 Conn.App. 271, 908 A.2d 1126 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the plaintiff was entitled to bring this cause of action for declaratory relief?"
*484 The Supreme Court docket number is SC 17793.